UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2063


GUIQIU GAO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 19, 2019                                          Decided: July 2, 2019


Before KEENAN, WYNN, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dayna Wheatley, WHEATLEY IMMIGRATION LAW, LLC, New Orleans, Louisiana,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Leslie McKay, Senior Litigation Counsel, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Guiqiu Gao, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reopen as untimely and numerically barred and for failure to set forth a prima facie case

for relief. We have reviewed the administrative record and Gao’s claims and conclude

that the Board did not abuse its discretion in denying her motion.         See 8 C.F.R.

§ 1003.2(a) (2019); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).            We

accordingly deny the petition for review for the reasons stated by the Board. See In re

Gao (B.I.A. Aug. 10, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    PETITION DENIED




                                           2